Citation Nr: 9931026	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-29 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
valvular heart disease with cardiac neurosis.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel



INTRODUCTION

The veteran had active duty from September 1956 to May 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Indianapolis, 
Indiana Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

This case was previously before the Board in September 1998, 
at which time it was remanded to the RO for further 
development.  Such development having been completed, the 
case is again before the Board for appellate review.  

As was noted by the Board in its September 1998 introduction 
to the Remand, the veteran indicated that he wanted to 
testify at a hearing at the RO before a member of the Board.  
However, the information of record reflects that the veteran 
was contacted by his representative in November 1997, and 
specifically clarified that he was requesting a personal 
hearing before a hearing officer at the local VA Regional 
Office.  The RO scheduled the veteran for a hearing at the RO 
before a hearing officer, but the veteran failed to report 
for that hearing.  Accordingly, the Board has deemed the 
veteran's request for a hearing as withdrawn.  See 38 C.F.R. 
§ 20.702(d) (1999).


FINDINGS OF FACT

1.  The veteran's service connected valvular heart disease 
with cardiac neurosis has been rated as 60 percent disabling 
for over 20 years; and the veteran has had two 
cerebrovascular accidents in 1996 attributable, according to 
medical opinion, to nonservice-connected long-standing 
conditions of hypertension and diabetes mellitus.  

2.  Symptoms of the veteran's service-connected valvular 
heart disease with cardiac neurosis were shown on 1996 
echocardiogram to be mild left ventricular hypertrophy with 
left atrial dilation and left atrial size of 3.8 centimeters; 
mild insufficiency and pulmonic insufficiency; and normal 
left ventricular systolic function with no segmental wall 
motion abnormalities, no effusions, and no evidence of mitral 
nor aortic stenosis; and cardiology examination in 1997 
reveals that the veteran had slurred speech and unstable gait 
as a debilitating result of cerebrovascular accidents. 

3.  Of record is a 1998 medical opinion that any cardiac 
causes of cerebrovascular accidents such as intracardiac 
thrombus or mitral/aortic stenosis are not present; and that 
there is overall normal left ventricular systolic function 
and no evidence of advanced coronary atherosclerotic disease; 
that there is no degree of significant valvular disease which 
could be related to two cerebrovascular accidents in 1996; 
and that current symptoms of inability to walk are primarily 
due to the cerebrovascular accident and not to any evidence 
of cardiac dysfunction either due to ischemia nor valvular 
heart disease.  

4.  The veteran is a high school graduate with 3 years of 
college education; and he last worked in April 1995 as an 
insurance sales agent.  

5.  Service connection is in effect for valvular heart 
disease with cardiac neurosis, 60 percent disabling; pes 
planus, zero percent disabling; and acne vulgaris of the 
face, zero percent disabling.  

6.  The veteran's service connected heart disability, and 
service connected pes planus and acne vulgaris, are not the 
sole cause of his unemployability; and medical opinion 
reveals that there are no symptoms related to valvular heart 
disease which would limit the veteran from working.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
valvular heart disease with cardiac neurosis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.104, Diagnostic Code 7000 (1997) & (1999). 

2.  The veteran is not individually unemployable by reason of 
his service-connected disabilities.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.102, 3.340, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107(a) have been met, in that the veteran's claims for an 
increased evaluation for his service-connected heart 
disability and for a total rating based on individual 
unemployability (or TDIU) are new, well grounded and 
adequately developed.  This finding is partly based on the 
veteran's evidentiary assertion that his service-connected 
disability has increased in severity.  See Drosky v. Brown, 
10 Vet. App. 251, 254 (1997) (citing Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992)).  Additionally, a claim of 
individual unemployability is in the nature of a claim for an 
increased disability evaluation, and, essentially, the 
veteran's evidentiary assertion that his service-connected 
disabilities render him unemployable pursuant to VA 
regulation, makes the TDIU claim well grounded.  See Suttmann 
v. Brown, 5 Vet. App. 127, 136-37 (1993).  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  See Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).


Factual Background

In a March 1961 rating decision, service connection was 
granted for valvular heart disease with sinus bradycardia.  
Sinus bradycardia was diagnosed on VA electrocardiogram (EKG) 
in February 1961, within one year of the veteran's separation 
from service.  A noncompensable, or zero rating was assigned.  

In March 1969, the veteran was hospitalized at VA.  He had 
complaints of chest pain at rest and on exertion.  He 
underwent right and left heart catheterization.  The 
diagnosis was valvular heart disease, aortic obstruction.  In 
an April 1969 rating decision, the veteran's heart disability 
rating was increased from zero to 30 percent.  During the 
remainder of 1969, the veteran was treated continuously on an 
outpatient basis at VA in the cardiology department.  He had 
continued chest pain and some numbness of both arms.  In a 
September 1969 rating decision, the evaluation was increased 
to 60 percent disabling based upon increased cardiac 
symptomatology.  

During the 1970, the veteran was treated continuously at VA 
for his cardiac condition.  A January 1970 VA chest x-ray 
report noted left ventricle dilation and prominence of the 
ascending aorta; both findings compatible with aortic 
valvular disease.  February 1970 records show that the 
veteran complained of chest pain.  In March 1970, one 
diagnosis included chest pain, etiology unknown.  A June 
1970 VA EKG was within normal limits.  Mild hypertension was 
the diagnosis in June 1970, and possible idiopathic 
hypertrophic subaortic stenosis (IHSS).  In August 1970, the 
impression was essential hypertension, and questionable IHSS.  
In September 1970, four diagnoses were given including IHSS 
(idiopathic hypertrophic subaortic stenosis), 
hyperventilation, essential hypertension and severe cardiac 
neurosis.  

In August 1970, based upon the complaints and symptoms shown 
in his VA treatment records, the veteran requested an 
increased evaluation for his service-connected heart 
condition.  In October 1970, the RO issued a confirmed rating 
decision, and denied and increased evaluation for the 
service-connected heart disability.  Additionally, the RO 
determined that unemployability, due to the veteran's service 
connected condition, was not shown.  Notice of these denials 
was sent to the veteran in October 1970.  

In an April 1971 rating decision, the veteran's disability 
was re-characterized as valvular heart disease with cardiac 
neurosis.  The rating remained at 60 percent disabling. 

In April 1972, the veteran underwent a special VA heart 
examination.  The diagnosis was aortic stenosis, sub-
valvular, of unknown cause, by records and clinical symptoms.  
A corresponding EKG was within normal limits.  A 
corresponding chest x-ray was negative except for cardiac 
silhouette which appeared to be at or slightly exceeding the 
upper limits of normal.  In April 1972, the RO issued a 
confirmed rating decision, and denied the veteran's request 
for increase because there was no material change in his 
condition.  

In October 1974, the veteran's private physician wrote a 
letter and noted that he had treated the veteran for the past 
five years for chest pain related to subaortic stenosis.  He 
had been treated with Inderal, 20 milligrams, before meals 
and at bedtime, which permitted him to do menial tasks.  The 
physician stated that the veteran was "unable to do any 
active work, without experiencing chest pain, which was 
disabling."  It was noted that the veteran was also under 
treatment for hypertension.  The physician stated that 
physical findings were limited to mild obesity and a grade 
1/6 systolic murmur.  His blood pressure was 140/80 while on 
medication.  Laboratory tests were done, a chest x-ray was 
normal and the electrocardiogram was essentially negative.  

In November 1974, the veteran underwent a VA examination for 
the heart.  The veteran was referred for hospital work-up.  
The diagnosis was deferred.  

December 1974 VA outpatient treatment records reveal that the 
veteran was seen for complaints of chest pain.  Later in 
December 1974, the veteran was hospitalized at VA where he 
underwent a cardiac catheterization.  The diagnoses were 
hypertrophic cardiomyopathy, chest pain secondary to 
hypertrophic cardiomyopathy, and hypertension; along with 
other diagnoses. 

In a March 1975 Confirmed Rating Decision, the RO continued 
the veteran's rating.  In July 1975, the Board reviewed the 
veteran's claim and denied his claim for an increased 
evaluation. 

A December 1975 VA examination revealed that the veteran was 
very much over weight, according to the examiner, at 238 
pounds.  His blood pressure was 144/88, and the heart rate 
was 96.  Respiration was 20.  Examination of the heart 
revealed that the sinus rhythm was regular.  The point of 
maximal impulse (PMI) was located at the fifth left 
intercostal space along the mammary line.  He had a grade 
three over six systolic murmur best heard at the PMI and to 
the left side of the precordium.  The carotids were not 
enlarged and no bruits were heard.  There were no gallops, 
and no premature beats.  The distal peripheral pulses were 
intact in both feet.  There were no varicosities and no pedal 
edema.  The diagnosis was valvular disease, functional 
classification II, and cardiac neurosis.  Poor wave 
progression was noted in a November 1975 electrocardiogram.  

In March 1976, the veteran wrote a letter and indicated that 
he was having trouble finding employment due to his service-
connected heart disability.  In March 1976, he underwent a VA 
examination.  The veteran reported having problems with 
employment and other non medical issues.  No pertinent 
diagnosis was given.  In the comment section, the examiner 
said that "it would seem that the necessity of taking 
Digitalis makes his heart condition more than a cardiac 
neurosis as previously diagnosed."  In April 1976, the RO 
notified the veteran that examination failed to show that his 
condition had increased in severity, and that there was no 
indication that his service-connected condition was 
sufficiently severe as to permanently preclude him from 
engaging in substantially gainful employment.  

February 1995 VA records show that the veteran underwent 
acute abdominal series, including a chest x-ray.  The results 
included no active pulmonary disease, and mild cardiomegaly. 

In April 1995, the veteran was hospitalized at VA for other 
purposes, but during that time, two chest x-rays were taken.  
One showed no active disease and nasogastric tube in place, 
and another showed "A/I" in the left lower lobe A/I.  

April 1995 records show that the veteran was hospitalized at 
VA.  He underwent procedures unrelated to his heart 
condition.  One of the discharge diagnoses was hypertension.  

In May 1995, the veteran wrote a letter which indicated that 
he had to resign from his last job.  He cited having problems 
with numbness in both feet, muscle spasms, gallstones, and 
pancreas.  

In June 1995, the veteran was hospitalized at VA for other 
reasons.  

In September 1995, the veteran underwent a VA examination.  
He complained of having occasional chest pain, that was of 
short duration was not acute.  Otherwise, he had no other 
complaints related to his heart.  Physical examination that 
the veteran was well developed and nourished, alert, and in 
no distress.  He had good general condition and appearance.  
Pulse was 76 and regular, respiration was 18 and regular, and 
temperature was 98 degrees.  The examiner noted that the 
chest was symmetrical in countor, and equal in expansion.  
The heart was not enlarged, and there was systolic blowing 
murmur at the mitral area, and there was no sign of 
congestive heart failure.  The blood pressure was 170/100 
sitting and 175/100 standing.  It was 170/98 in the reclined 
position.  The abdomen was markedly obese, there was no mass, 
and it was nontender.  There were normal bowel sounds.  
Although it was noted that the veteran was to be evaluated by 
Cardiology service, it was later noted that cardiology was 
not scheduled.  The diagnoses included rheumatic heart 
disease, with mitral stenosis, symptomatic; hypertension, and 
obesity, among other diagnoses.  A corresponding September 
1995 chest x-ray revealed an impression of cardiac silhouette 
mildly enlarged with normal vascularity and no focal 
infiltrate.  

In February 1996, the veteran was hospitalized at VA.  He 
presented with complaints of sudden onset of unsteady gait, 
falling over on the right side, and left sided weakness of 
the arm and the leg.  During his hospital course, the veteran 
underwent head computerized tomographic scan on admission 
revealing a lacunar infarction of the right internal capsule.  
The specific medical records of the veteran's hospital course 
are of record.  Upon discharge, it was noted that he had had 
a stroke, subcortical infarction of the right hemisphere.  
Also a part of the discharge diagnosis was hypertension, 
diabetes mellitus, ischemic heart disease and hematuria.  

A February 1996 EKG reportedly revealed mild left ventricular 
dilatation, normal left ventricular systolic function, normal 
wall motion in areas seen, and no pericardial effusion.  
Proximal septum impinges were noted on the outflow tract and 
there was mild regurgitation.  There was mild pulmonic valve 
regurgitation and no obvious source of thrombus.  At a 
follow-up examination at VA in February 1996, the diagnosis 
included status post stroke, and that the veteran was 
improving, and that there was minimal residual involvement.  

In April 1996, the veteran underwent a VA examination for 
diseases of the heart.  The veteran's history was reported.  
It was also reported that the veteran denied any history of 
congestive heart failure or myocardial infarctions in the 
past.  The examiner noted that he had not had any stress test 
recently.  His weight had been stable since his stroke, 
although it was down ten to fifteen pounds from his usual 
baseline.  The veteran currently took the medications.  
Physical examination revealed that the blood pressure in the 
right arm was 182/94 and his pulse was 60 and regular.  Blood 
pressure was the same in the left arm and there were no 
orthostatic changes.  Sclera were somewhat injected but were 
otherwise unremarkable.  The face was symmetric.  No carotid 
bruits were present.  The neck was somewhat thick and jugular 
venous pulsation could not be appreciated.  Lungs were clear 
to auscultation.  

The examiner stated that cardiac examination revealed a quiet 
precordium.  There was a 3/6 systolic murmur that was present 
throughout the precordial regions; although loudest along the 
sternal border.  There was a faint diastolic murmur heard 
directly over the sternum.  There was a loud fourth heart 
sound.  There was no third heart sound noted.  The systolic 
murmur was injection type murmur, although at the apex it 
took on more of a holosystolic murmur characteristic.  

Pulses were 2+ in the extremities and there was no edema 
present.  There was mildly decreased sensation in both lower 
extremities and a mild left sided paresis affecting 
predominantly the left upper arm.  

The examiner noted that an EKG during the veteran's his 
previous hospitalization had demonstrated sinus bradycardia 
with left ventricular hypertrophy (LVH) changes.  Previous 
chest x-rays had demonstrated mild cardiomegaly.  His 
echocardiogram obtained in February showed him to have a 
mildly dilated left ventricle with a left ventricular 
internal diameter of 5.73, normal left ventricular systolic 
function, and the left ventricular outflow track had a mild 
obstructive gradient due to impingement from the septum.  The 
examiner stated that there was no comment made on the report 
about septal hypertrophy.  There was mild aortic 
insufficiency present.  There was a normal left atrial size.  
The examination impressions were hypertension; 
cerebrovascular accident secondary to hypertension; left 
ventricular outflow track obstruction secondary to septal 
impingement; and non-insulin dependent diabetes.  

In a May 1996 rating decision, the evaluation was continued 
at 60 percent disabling, and the disability was classified as 
valvular heart disease with cardiac neurosis.  

In September 1996, the veteran was hospitalized at VA.  He 
presented to the emergency room after experiencing sudden 
dysarthria.  The family had noted that the veteran had 
difficulty in speaking while talking on the telephone.  They 
also felt that he had some staggering and left lower 
extremity weakness.  He did not have any dizziness, visual 
changes, nausea or vomiting, bowel or bladder changes.  He 
did have a very mild occipital headache.  The veteran's 
hospital course treatment is of record.  Noted therein was 
that he currently worked as an insurance salesman.  The 
discharge diagnoses were transient ischemic attack; diabetes; 
and hypertension.  

In November 1996, the veteran initiated an increased rating 
citing his February 1996 and September 1996 hospitalizations 
as increased severity of his condition.  The veteran 
indicated that his strokes had affected his driving, talking 
and hand writing ability.  The veteran asserted that he was 
unable to work at that point in time.  

In January 1997, the veteran underwent a general VA 
examination.  The cardiovascular portion of the examination 
revealed that his blood pressure was 140/90 on the left side 
and 140/90 on the right side and did not change with change 
of posture.  His heart rate was 88 per minute and heart 
sounds were normal.  The abdomen was soft, nontender and his 
liver, spleen and kidneys were not palpable.  It was noted 
that the veteran was alert and oriented times three and that 
he had somewhat slurred speech.  In the assessment section, 
the examiner noted that the veteran had two CVA's in a span 
of eight months.  It was noted that the neurology department 
was following the case.  The examiner stated that 
cerebrovascular accident's were quite debilitating for the 
veteran as he could not walk without the help of a stick and 
he had an unstable gait.  It was noted therein that the 
veteran also felt some weakness and tended to fall.  The 
examiner noted that the veteran's hypertension was presently 
under control and that it needed very good control.  The 
examiner stated that the veteran needed to follow with a 
neurologist to prevent any further strokes.  The examiner 
stated "[h]owever, he has not recovered completely and has 
got significant residual damage from his previous two 
strokes."  The assessment included hypertension, which was 
stable at that time.  The assessment included rheumatic heart 
disease, and the examiner noted that the veteran was followed 
up by his general medicine for his heart condition.  However, 
he did not have any acute chest pain or any evidence of any 
angina pectoris recently.   

In an April 1997 rating decision, the 60 percent evaluation 
for valvular heart disease with cardiac neurosis was 
continued.  The RO noted that a higher evaluation of 
100 percent was not warranted in the absence of recently 
active disease, or unless more than sedentary employment was 
precluded by residual enlargement of the heart, dyspnea on 
slight exertion, and signs of beginning congestive failure.  

In the April 1997 rating decision, the RO also denied the 
veteran entitlement to individual unemployability because the 
veteran had not been found unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  Rather, the RO considered the 
veteran to be unemployable due to nonservice-connected 
factors.  The RO concluded that the service-connected 
disabilities, when considered apart from the nonservice-
connected conditions, were not the cause of unemployability.  
The RO notified the veteran of the same in April 1997.  In 
August 1997, the veteran was provided with a Statement of the 
Case.  

In March 1998, the RO initiated a VA medical opinion.  In the 
request, the RO gave special instructions and indicated that 
a cardiologist was needed to review the veteran's files and 
to determine those symptoms related to the service-connected 
valvular heart disease as opposed to those symptoms related 
to the veteran's hypertension and cerebrovascular accident.  
The RO also asked whether the veteran's cerebrovascular 
accident was a result of his service-connected valvular heart 
disease. 

On April 7, 1998, a heart and hypertension VA examination 
opinion was obtained.  The examiner noted that the veteran 
was 58 years old with a history of multiple medical problems 
including hypertension for the last 31 years and diabetes for 
the last 10 years.  At the current time, by review of 
records, it appeared that he had been assigned a 60 percent 
disabling decision for valvular heart disease with cardiac 
neurosis and the examiner was asked to evaluate and determine 
those symptoms related to the service-connected valvular 
heart disease as opposed to those symptoms related to the 
veteran's hypertension and cerebrovascular accident.  
Further, was the veteran's cerebrovascular accident a result 
of his service-connected valvular heart disease or related to 
other factors?  The examiner stated the following:

My review of the records reveals that the veteran has 
had cerebrovascular accidents twice; once in January 
1996 followed by a transient ischemic attack in 
September of that same year.  Evaluation by his 
physicians revealed that he did not have significant 
cerebrovascular atherosclerotic disease.  The carotid 
duplex Doppler's which were performed in September 1996, 
revealed evidence of only 50 % and 15 % stenoses in the 
common carotid arteries.  

An echocardiogram performed on September 20, 1996 
revealed mild left ventricular hypertrophy, left atrial 
dilation with left atrial size of 3.8 centimeters with 
mild mitral insufficiency, pulmonic insufficiency.  
There is normal left ventricular systolic function with 
no segmental wall motion abnormalities present.  No 
effusions are noted and there is no evidence of mitral 
nor aortic stenosis.  

Computed tomography and magnetic resonance imaging 
performed on the patient during hospitalizations for his 
transient ischemic attacks, revealed that he has 
suffered small lacunar strokes in the basal ganglia but 
there is no evidence of hemorrhagica stroke nor mass nor 
midline shift.

In evaluating this patient's chart, it appears that any 
cardiac causes of cerebrovascular accidents such as 
intracardiac thrombus or mitral/aortic stenosis are not 
present.  Further, there is overall normal left 
ventricular systolic function and no evidence of 
advanced coronary atherosclerotic disease.  I cannot at 
this time ascertain the patient's functional status as 
his gait is severely limited by balance and weakness 
problems after his 2 cerebrovascular events.  I cannot 
evaluate his ability to walk or ambulate before 
developing shortness of breath or chest pain.  However, 
the location of his ischemic cerebrovascular insults is 
very typical for a hypertension related cerebrovascular 
accident, certainly accelerated by the presence of 
diabetes mellitus type II and its attendant 
microvascular disease.  

There is no evidence of an unstable or friable plaque in 
either common carotid during the ultrasound study 
performed as an inpatient, nor is there any evidence of 
intracardiac source of thrombus.  

If (the examiner possibly meant "I" instead of "If") 
find no evidence that the patient has any degree of 
significant valvular disease which could be related to 
his cerebrovascular accidents.  Further, his symptoms of 
inability to walk are primarily due to the 
cerebrovascular accident and not to any evidence of 
cardiac dysfunction either due to ischemia nor valvular 
heart disease.  

In summary, I find no symptoms related to valvular heart 
disease which would limit him from working.  Further, I 
find no evidence that his cerebrovascular accidents were 
in any way related to any valvular heart abnormalities.  
I suspect that his cerebrovascular accidents are almost 
certainly due to long-standing hypertension and diabetes 
mellitus.  By my review of the records, I see that these 
two diseases have not been service-connected at this 
time.  

In April 1998, the RO issued a Supplemental Statement of the 
Case, and discussed the medical opinion which was obtained.  
Also included were the new cardiovascular regulations, which 
went into effect in January 1998.  In September 1998, the 
Board remanded that case for further development in 
accordance with the regulatory changes in 38 C.F.R. § 4.104, 
Diagnostic Code 7000.  

In February 1999, the veteran's representative submitted a 
statement for the record.  The case was transferred back to 
the Board in February 1999.  


Increased Rating 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  The words "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(1999).  Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if 
the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Id.  

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court"), has held that, at the 
time of an initial rating, separate, or staged, ratings can 
be assigned for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has reviewed all of the evidence pertinent to the 
veteran's claim for increased evaluation for his service-
connected heart disability.  

Initially, the Board notes that the diagnostic rating 
criteria for cardiovascular diseases were changed during the 
course of this appeal.  Effective January 12, 1998, VA 
revised the criteria for diagnosing and evaluating 
cardiovascular disabilities.  See 62 Fed. Reg. 65,207 (1997).  
The new criteria for evaluating service-connected 
disabilities of the cardiovascular system are codified at 38 
C.F.R. § 4.104.  In its September 1998 remand, the Board 
acknowledged the change in regulatory criteria and the RO 
subsequently provided the veteran with the regulatory 
criteria in effect both prior to, and from, January 12, 1998.  

In Karnas v. Brown, 1 Vet. App. 308 (1991), the Court held 
that "where the law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant . . . will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did 
so."  Id. at 313; see also DeSousa v. Gober, 10 Vet. App. 
461, 465 (1997).  The Board will evaluate the veteran's 
service-connected cardiovascular disability under both the 
new and old rating criteria.  Id.  

Next, it is noted that the revision in rating criteria 
incorporates objective measurements of the level of physical 
activity, expressed numerically in metabolic equivalents 
(METs) at which cardiac symptoms develop. METs are measured 
by means of a treadmill test.  However, it is recognized that 
a treadmill test may not be feasible in some instances owing 
to a medical contraindication, such as unstable angina with 
pain at rest, advanced atrioventricular block, or 
uncontrolled hypertension.  If a treadmill test is thought to 
be inadvisable due to factors including the foregoing, "the 
examiner's estimation of the level of activity, expressed in 
METs and supported by examples of specific activities, such 
as slow stair climbing or shoveling snow that results in 
dyspnea, fatigue, angina, dizziness, or syncope, is 
acceptable.  See 62 Fed. Reg. at 65,211; see also 38 C.F.R. 
§ 4.104, Note 2 (1999).

In accordance with the new criteria for Diagnostic Code 7000, 
60 percent rating is warranted where there has been more than 
one episode of congestive heart failure in the past year; 
where a workload of greater than 3 METs but not greater than 
5 METs results in dyspnea, fatigue, angina, dizziness or 
syncope; or where there is left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  A 100 percent 
rating is warranted for chronic congestive heart failure; 
where a workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or where there is 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 
7000 (1999).  

Under the new criteria, a 60 percent rating may be assigned 
when the heart is definitely enlarged, with severe dyspnea on 
exertion, elevation of the systolic blood pressure, or such 
arrhythmias as paroxysmal auricular fibrillation or flutter 
or paroxysmal tachycardia, with more than light manual labor 
precluded.  A 100 percent evaluation for inactive rheumatic 
heart disease requires clinical and roentgenogram 
confirmation of definite enlargement of the heart, dyspnea on 
slight exertion, rales, pretibial pitting at the end of the 
day, or other definite signs of beginning congestive failure; 
and preclusion of more than sedentary labor.  38 C.F.R. 
§ 4.104, Diagnostic Code 7000 (1997).

After a thorough review of the clinical results noted in the 
factual background above, the Board finds that a 100 percent 
schedular rating for service-connected valvular heart disease 
with cardiac neurosis is unwarranted under either the old or 
new rating criteria.  Currently, a 60 percent rating is in 
effect for the veteran's service-connected heart disability, 
characterized as valvular heart disease with cardiac 
neurosis.  This rating has been in effect since September 
1969, over thirty years, and is protected as has been noted 
in the record by the RO.  During the last thirty years, the 
veteran has experienced several other health problems in 
addition to the problems resulting from his service-connected 
heart condition.  Most notable is that the veteran has a long 
history of hypertension and diabetes mellitus, and that in 
1996 he had two cerebrovascular accidents, or strokes, and 
has had to deal with the debilitating symptoms that flowed 
therefrom.  The veteran's health history, as set forth in the 
factual background, is important to the analysis of this case 
because, while his service-connected disability is a 
cardiovascular disability, it has to do with valvular heart 
disease, and does not encompass hypertension, or other 
related ailments.  That is, the veteran is not service-
connected for hypertension, diabetes mellitus, or other 
ailments that were described as very problematic in his post-
service medical records.  

Since the 1960's, the veteran has had continuos care at VA, 
with some hospitalizations, for the service-connected 
condition and the other ailments.  Many specialized tests 
have been performed, including EKG's and chest x-rays, and 
the veteran has had many VA examinations for the heart.  
While there is little or no documentation of the veteran's 
disability during the 1980's, the record shows that during 
the 1990's, in particular, in April 1995, chest x-rays 
revealed no active disease; that the veteran continued to 
carry a diagnosis of hypertension in April 1995.  He was also 
hospitalized in 1995 for other reasons.  When examined by VA 
in September 1995, the veteran complained of having 
occasional chest pain, and examination of the veteran 
revealed that his heart was not enlarged, and that there was 
no sign of congestive heart failure; both critical elements 
for rating the veteran under the old diagnostic criteria for 
100 percent.  A silhouette mildly enlarged with normal 
vascularity and no focal infiltrate was shown on chest x-ray 
in September 1995.  

Then, unfortunately, in April 1996, the veteran underwent the 
first of two cerebrovascular accidents; for which he was 
hospitalized.  The diagnoses upon discharge were for 
hypertension, diabetes mellitus, and ischemic heart disease 
and hematuria.  No mention was made of valvular heart disease 
with cardiac neurosis.  Similar diagnoses were revealed at a 
VA heart examination in April 1996.  Then, in September 1996, 
the veteran underwent the second of two cerebrovascular 
accidents and presented to the emergency room at VA.  The 
diagnoses included transient ischemic attack, diabetes, and 
hypertension.  These two attacks appear to be the basis for 
the veteran's request for increase, and his other claim for 
unemployability; to be discussed later.  He was afforded 
another VA cardiovascular examination in January 1997, 
wherein it appears as though the examiner thought that the 
two cerebrovascular accidents, within an eight month span, 
were quite debilitating for the veteran; as he could not walk 
without the help of a stick and he had an unstable gait.  
Weakness caused him to fall.  Basically, at the time of the 
January 1997 examination, the veteran had not recovered 
completely and he had significant residual damage from his 
previous two strokes.  

Due to the complexity of the questions surrounding the 
veteran's service-connected disability, and the change in 
regulations, an opinion was solicited regarding this claim.  
In essence, after thoroughly reviewing the claims folder, the 
VA examiner specifically determined that the veteran did not 
have any cardiac causes of the cerebrovascular accidents, 
such as intracardiac thrombus or mitral/aortic stenosis which 
were not present.  Overall, there was normal left ventricular 
systolic function and no evidence of advanced coronary 
arteriosclerotic disease.  It was opined that the location of 
the ischemic cerebrovascular insults were very typical for a 
hypertension related cerebrovascular accident, and were 
certainly accelerated by the presence of diabetes mellitus.  
The veteran's symptoms of not being able to walk were also 
attributed to the cerebrovascular accidents.  

This opinion, which is supported wholly by the evidence of 
record, and the fact that the examiner diligently reviewed 
the veteran's claims folder, supports the fact that the 
veteran does not presently exhibit disability symptoms that 
would warrant a 100 percent schedular rating at this time.  
Under the old criteria, no definite enlargement of the heart 
has been shown, nor has dyspnea on slight exertion, or other 
signs of congestive heart failure.  Under the new criteria, 
for which chronic congestive heart failure must be shown in 
certain ways, the veteran's symptomatology also does not 
comport with a higher rating.  In this case, the veteran did 
not undergo a treadmill test for more objective evaluation 
because of medical contraindication, as described by the VA 
examiner in April 1998 when he said that he could not 
evaluate the veteran's ability to walk or ambulate before 
developing shortness of breath or chest pain, and could not 
at that time ascertain the veteran's functional status as his 
gait was severely limited by balance and weakness 
attributable to the cerebrovascular accidents.  See 38 C.F.R. 
§ 4.104, Note 2 (1999).  

Ultimately, the evidence of record at this time, does not 
support an increased rating to 100 percent.  The symptoms 
corresponding to the veteran's service-connected valvular 
heart disease with cardiac neurosis are, at most, indicative 
of a 60 percent rating under both the old and new rating 
criteria.  His several other ailments relate to nonservice-
connected disabilities; which have been opined to be 
unrelated to his service-connected disability.  Accordingly, 
the Board concludes that the criteria for a disability rating 
higher than 60 percent for valvular heart disease with 
cardiac neurosis are not met under either the old or the new 
rating criteria; and the veteran's claim for increase is 
denied.  


TDIU

The Board has also carefully reviewed the veteran's claim for 
unemployability, and determines that, based on the evidence 
of record, he is not eligible for this benefit either.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (1999).  
However, if the total rating is based on a disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (1999).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service- connected disabilities, provided 
that, if there is only one such disability, it shall be 
ratable at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (1999).

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  The Board further notes that it is bound in its 
decisions by the regulations, the Secretary's instructions 
and the precedent opinions of the chief legal officer of VA.  
38 U.S.C.A. § 7104(c) (West 1991).  In a pertinent precedent 
decision, the VA General Counsel concluded that the 
controlling VA regulations generally provide that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure and follow a 
substantially gainful occupation as a result of service- 
connected disability shall be rated totally disabled, without 
regards to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard. It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VA O.G.C. Prec. 
Op. No. 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).

Also, 38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
takes the claimant's case outside the norm of such veteran.  
See 38 C.F.R. §§ 4.1, 4.15.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See 38 C.F.R. 
4.16(a) (1996); Van Hoose v. Brown, 4 Vet. App. at 363.

In the veteran's case, service connection is in effect for 
pes planus and acne vulgaris, both rated noncompensably at 
zero percent, and for the valvular heart disease with cardiac 
neurosis, rated 60 percent, as indicated in the above 
discussion. 

In addition to the evidence set out in the above sections, it 
is noted that the veteran submitted two Applications for 
Increased Compensation Based on Unemployability, VA Form 21- 
8940.  The first one was submitted in June 1995, wherein the 
veteran indicated that he could not pass physical 
examinations for insurance purposes due to high blood 
pressure.  He indicated having been hospitalized.  He said 
that the date that his disability affected full time 
employment was April 16, 1995, and that the last time he 
worked full time was on February 24, 1995.  He became too 
disabled to work on April 16, 1995.  The veteran listed his 
past employment as working in government procurement and 
insurance sales.  In terms of education, the veteran listed 
that he completed 4 years of high school and 3 years of 
college.  He indicated that he had no other training or 
education before service or since he became disabled.  In the 
remarks section, the veteran said that when he was employed 
as an insurance agent, his position consisted of driving most 
of the day, collecting premiums and servicing accounts.  Due 
to medication for his back, high blood pressure, diabetes, 
and heart problem, he resigned because the medication 
interfered with driving and made things hazardous.  

Other employment records received in July 1995 reveal that 
the veteran was employed from December 1994 to February 1995 
as an Agent for a life and accident insurance company.  The 
second application for unemployability was submitted in 
November 1996, and at that time the veteran indicated that he 
had been unemployed for the past 5 years.  

The veteran in this case certainly meets the basic criteria 
to be considered for a granted of TDIU, as his service-
connected valvular heart disease disability is rated 
60 percent disabling.  Seen 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  However, based on the medical evidence, and 
specifically the medical opinion of April 1998, the veteran 
has "no symptoms related to valvular heart disease which 
would limit him from working."  Although the veteran's 
service-connected disability may limit him in some ways in 
the performance of a career as an insurance agent, as is 
reflective of the high 60 percent disability rating, it does 
not ultimately render him unemployable; especially for 
sedentary type positions.  

While it is very unfortunate that the veteran has so many 
nonservice-connected ailments, some of a debilitating nature, 
the fact still remains that his service connected valvular 
heart disease and other noncompensable service-connected 
disabilities, do not render him unemployable.  The veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his nonservice-connected disabilities, such as 
hypertension, diabetes mellitus, and the two strokes he 
suffered in 1996.  The same is clearly stated by opinion in 
the record and supporting facts.  

Accordingly, there is no competent evidence that his valvular 
heart disease, in and of itself, renders him unemployable in 
view of his educational (three years of college) and 
occupational experience (insurance sales).  Accordingly, a 
grant of entitlement to TDIU benefits is not supported by the 
evidence of record, and the claim must be denied.  38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19.


ORDER

An evaluation in excess of 60 percent for valvular heart 
disease with cardiac neurosis is denied.

A total rating based on individual unemployability due to 
service-connected disability is denied.  




		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

